Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-29-2002

USA v. Luna
Precedential or Non-Precedential:

Docket 00-1156




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Luna" (2002). 2002 Decisions. Paper 231.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/231


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL
                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT


                          No. 00-1156


                    UNITED STATES OF AMERICA

                               v.

                         FRANKLIN LUNA
                             a/k/a
                              MOON

                                                                      Franklin Luna,

                                                                           Appellant



          Appeal from the United States District Court
            for the Eastern District of Pennsylvania
            (D.C. Criminal Action No. 99-cr-00273-2)
           District Judge: Honorable Edmund V. Ludwig


           Submitted Under Third Circuit LAR 34.1(a)
                       February 25, 2002

            Before: ROTH and FUENTES, Circuit Judges
                     GIBSON*, Circuit Judge

                 (Opinion filed March 28, 2002)


     * Honorable John R. Gibson, Senior Circuit Court Judge for the Eighth Circuit,
sitting by designation.

ROTH, Circuit Judge.
     Defendant Franklin Luna appeals from a judgment of sentence in the United States
District Court for the Eastern District of Pennsylvania. On September 13, 1999, Luna
pled guilty to one count of conspiracy to distribute cocaine, in violation of 21 U.S.C.
846, and one count of aiding and abetting in the distribution of cocaine, in violation of 21
U.S.C. 841 (a)(1) & 18 U.S.C. 2. On February 3, 2000, Luna was sentenced to 87
months imprisonment and supervised release of five years.
       Luna’s sole contention on appeal is that the District Court erred in applying a two
point sentencing enhancement pursuant to U.S.S.G. 2D1.1(b)(1) for possession of a
weapon during the drug offense. In order for the enhancement to apply, the government
must prove, by a preponderance of the evidence, that the defendant possessed the weapon
and that the connection between the weapon and the drug offense was not clearly
improbable. See United States v. Price, 13 F.3d 711, 733 (3d Cir. 1994). From our
review of the record, we find that there was sufficient evidence before the District Court
to support its finding by a preponderance of the evidence that Luna was in possession of a
firearm at the time of the drug offense. Therefore, the District Court properly applied a
two point sentencing enhancement pursuant to U.S.S.G. 2D1.1(b)(1).
     For the foregoing reasons, we will affirm the judgment of sentence of the District
Court.
TO THE CLERK:

     Please file the foregoing Opinion.

                              By the Court,

                               /s/ Jane R. Roth
                                       Circuit Judge